DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 8,875,851) (hereinafter “Winkler 1”) in view of Winkler (US 8,684,147) (hereinafter “Winkler 2”).

Regarding Claim 1, Winkler 1 discloses a ball screw device (1) comprising: 
A screw shaft (2) having a first helical groove (see Fig. 1) provided on an outer periphery of the screw shaft (see Fig. 1).
A nut (3) having a second helical groove (see Fig. 1) provided on an inner periphery of the nut (see Fig. 1), the nut being fitted on the outer periphery of the screw shaft (see Fig. 1).
A plurality of balls (4) that are disposed in a ball groove such that the plurality of balls are rollable (see Fig. 1), the ball groove being provided between the first helical groove and the second helical groove that are disposed so as to face each other in a radial direction (see Fig. 1).
A first biasing member (10) that exerts a biasing forced in the direction of the plurality of balls (see Figs. 1 and 3, showing that the biasing member is located between the plurality of balls and an end stop 25, such that when the spring).
Winkler 1 Does not disclose a helical member. However, Winkler 2, which is directed to a similar ball screw arrangement, disclose a helical member (25) that is located between a first biasing member (10) and a plurality of balls (see Examiner’s annotated version of Winkler 2 Fig. 2, hereinafter “Figure A”, showing that a plurality of the rolling elements 4 located helically between the helical member and the second biasing member are considered to be the “plurality of balls” with the remaining rolling elements not considered to be part of the plurality of balls).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ball screw device disclosed in Winkler 1 with the helical member, plurality of balls, and rolling elements configuration taught in Winkler 2 to lower the pressure force between balls and thus reduce the frictional force between the balls (see Winkler 2 Col. 4 Lines 21-26).

    PNG
    media_image1.png
    904
    1320
    media_image1.png
    Greyscale

The resulting Combination of Winkler 1 and Winkler 2 would meet the following recited claim langue: A helical member (see Figure A) that extends in a helical shape along the ball groove and is displaceable along the ball groove (see Figure A), the helical member being disposed closer to a second axial end of the screw shaft than the plurality of balls are in an axial direction (see Figure A), which is a direction of an axis of the screw shaft (see Figure A).
A first biasing member (see Figure A) that biases the helical member toward the plurality of balls (see Figure A, showing that first biasing member will push on the rolling elements located between the first biasing member and the helical member, which will in turn bias the helical member toward the plurality of balls), the first biasing member being disposed radially outward of the helical member so as to be located coaxially with the helical member (see Winkler 1 Figs. 2c and 3, showing that the first biasing member has a portion of the first biasing member that is located radially outward from the ball groove, in particular the portion that presses against the end stop 25, in the resulting Combination, the helical member as shown in Figure A, is located entirely within the ball groove, and since the helical member is located entirely within the ball groove and the first biasing member extends radially outside 
Regarding Claim 2, the Combination further suggests the ball screw device according to claim 1, further comprising a second biasing member (see Figure A) that is disposed closer to a first axial end of the screw shaft than the plurality of balls are in the axial direction (see Figure A), and biases the plurality of balls toward the helical member (see Figure A, showing that based on the relative locations of the plurality of balls, the helical members, and the second biasing member, when the second biasing member is compressed, it will exert a force on the plurality of balls in a direction tending to push them toward the helical member).
Regarding Claim 3, the Combination further suggests the ball screw device according to claim 1, wherein: 

The first biasing member is a helical torsion spring (see Figure A; see Winkler Fig. 3) having the first end and a second end (see Figure A), the first end of the first biasing member is directly or indirectly engaged with the end of the helical member (see Figure A, showing indirect engagement), the end of the helical member being located on the second axial side (see Figure A) and the second end of the first biasing member is fixed with respect to the nut (see Winkler 1 Fig. 3, showing that the second end of the first biasing member is pressed into the end surface 25, and that throughout the entire axial travel of the nut relative to the screw shaft, the first biasing member as it expands and contracts will always have the second end pressed into the end surface).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658